Citation Nr: 0802148	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to July 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO reopened the claim of entitlement to service 
connection for hepatitis and denied it on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he was treated for hepatitis 
while serving in Vietnam in 1970.  He noted (see, his May 
1991 claim, March 1994 statement, June 2004 statement, and 
February 2005 statement ) that he was hospitalized for three 
weeks between August or September and October 1970, and 
treated for hepatitis at a hospital at 6 CC convalescent 
center, Camranh Bay while assigned to the 72nd Engineering, 
101st Airborne.  He has requested that VA attempt to secure 
these records.  No attempt has been made by the RO to locate 
these specific treatment records.  A remand is required for 
compliance with VA's duty to assist the veteran.  

On remand, the RO/AMC should also make arrangements to obtain 
the veteran's medical records from the prison in Denver, 
Colorado, where he claims he was treated for a liver 
condition in 1977.  As the case is remanded for the foregoing 
reasons, additional efforts should be undertaken to obtain 
his treatment records from Baptist Medical Center.




Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete medical records from 
the prison in Denver, Colorado, where he 
claims he was treated for a liver 
condition in 1977. 

2.  Make arrangements to obtain the 
veteran's treatment records for hepatitis 
from Baptist Medical Center in 
Birmingham, Alabama.

3.  Contact the National Personnel 
Records Center, and any other appropriate 
source, and request all records 
(inpatient records, clinical records, 
etc.) regarding treatment of the veteran 
at the medical facility at Camranh Bay, 
the Republic of Vietnam, for the period 
from August to October 1970.  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of those facts.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The veteran should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


